NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1




                United States Court of Appeals
                                For the Seventh Circuit
                                Chicago, Illinois 60604

                                Argued August 3, 2021
                                Decided August 17, 2021

                                          Before

                        DIANE S. SYKES, Chief Judge

                        MICHAEL B. BRENNAN, Circuit Judge

                        AMY J. ST. EVE, Circuit Judge


No. 20-3207

KAITLYN G. PATE,                                   Appeal from the United States District
     Plaintiff-Appellant,                          Court for the Northern District of Indiana,
                                                   South Bend Division.

      v.                                           No. 3:19-CV-461-HAB

KILOLO KIJAKAZI,                                   Holly A. Brady,
Acting Commissioner of Social Security,            Judge.
      Defendant-Appellee.

                                       ORDER

       Kaitlyn Pate, who has numerous mental and physical impairments, challenges
the denial of her application for supplemental security income. She argues that when
determining her capacity to perform work-related tasks, an administrative law judge
(“ALJ”) insufficiently accounted for her limitations in concentration, persistence, or
pace. Because substantial evidence supports the ALJ’s decision, we affirm.

      Pate, now 32, has several mental impairments: major depressive disorder,
generalized anxiety disorder, attention-deficit/hyperactivity disorder, and learning
No. 20-3207                                                                       Page 2


disorders. In April 2016 she applied for supplemental security income, arguing that
these impairments, in combination with certain physical impairments, left her disabled
and unable to work. (Her physical ailments include a heart condition, previous knee
surgery, back pain, and a connective-tissue condition called Ehlers-Danlos syndrome.
But she raises no argument on appeal about her physical impairments, so we do not
address them further.)

       Pate has experienced symptoms of depression since adolescence and taken
medication since at least 2010. In early 2015 her symptoms worsened, and she began
seeing Dr. Sajiv John, a psychiatrist. She reported a “down mood, poor attention and
concentration, and anxiety symptoms.” Dr. John noted that Pate’s attention and
concentration were “[a]roused and well sustained,” but he recommended that her
medication dosage be increased.

         Pate continued to see Dr. John every couple of months over the next year. At the
initial follow-up, she said that she was more attentive and her mood more stable, and
Dr. John noted that her mood had “clearly improved.” Over the next visits, Pate’s mood
ranged from stable to mildly dysphoric during times of stress. But Dr. John consistently
assessed her attention and concentration as “[a]roused and well sustained” and her
thought process as “[l]ogical and goal directed.”

      In August 2015 Pate underwent a mental-status examination in connection with
an application for disability benefits. She was examined by Dr. Nancy Link, a
consultative psychologist who assesses major-depressive disorder and attention-deficit/
hyperactivity disorder, and Dr. Link opined that Pate’s ability to work was moderately
impaired.

       As part of her application for supplemental security income filed in April 2016,
Pate’s records were reviewed by state-agency psychologist Dr. William Shipley, who
opined that Pate’s mental impairments caused only moderate limitations to daily living,
including moderate difficulty maintaining concentration, persistence, or pace. Dr.
Shipley also believed that she appeared capable of performing repetitive, unskilled
tasks at work on a sustained basis. Three months later another state-agency
psychologist concurred with Dr. Shipley’s opinion.

       In early 2018 Dr. John completed a mental assessment regarding Pate’s ability to
do work-related activities and opined that she should be expected to be off task for at
least an hour each workday and to miss four or more days per month. However, he
added that Pate could make simple decisions and behave in a stable manner at work
while responding appropriately to coworkers and changes in routine.

      The Social Security Administration denied Pate’s application initially and on
reconsideration.
No. 20-3207                                                                         Page 3


       Pate then had a hearing before an ALJ. She principally testified about her
physical impairments, though she did say that her depression caused her to disengage
from others and that at times she struggled to focus and remember to do things when
given too many tasks. She also said that caring for herself and her son was difficult and
kept her from seeking work. A vocational expert testified about the availability of light
work for someone with Pate’s background and physical limitations who was “limited to
performing simple, routine and repetitive tasks, and limited to making simple work-
related decisions.” The expert identified available jobs, including electronics worker,
garment sorter, mailroom clerk, as well as telephone-quotation clerk, call-out operator,
and charge-account clerk if sedentary. The expert added that those jobs would allow
Pate to be off task no more than 10% of the workday and tardy no more than once
during a 60- to 90-day period.

       The ALJ determined that Pate was not disabled. He found that she had not
engaged in substantial gainful activity since the alleged onset date (Step 1) and that she
had severe physical and mental impairments (Step 2). But none of the impairments met
or equaled a listed impairment (Step 3). Further, Pate retained the residual functional
capacity (“RFC”) to perform light work involving simple, routine tasks that did not
involve certain physical limitations or decision-making beyond simple work-related
matters (Step 4). Finally, the ALJ determined that the jobs identified by the vocational
expert were available to someone with Pate’s limitations (Step 5).

       In reaching his decision, the ALJ gave great weight to the opinions of the two
state-agency psychologists, whose opinions he found consistent with Dr. John’s
observations and the clinical evidence that Pate consistently sustained attention and
concentration. The ALJ also gave great weight to Dr. John’s findings that Pate could
make simple work-related decisions and respond appropriately to conditions in the
workplace—findings that the ALJ deemed consistent with the record and Dr. Link’s
consultative examination. But the ALJ gave only partial weight to Dr. John’s opinion
concerning Pate’s absences and ability to work consistently throughout the day, an
opinion that the ALJ did not believe was supported by the clinical evidence or Pate’s
own testimony that she could drive, care for her son, and cook. The Appeals Council
then denied Pate’s request for review. The district court upheld the denial of benefits.

       We will uphold the denial of benefits if the ALJ’s decision is supported by
substantial evidence, see 42 U.S.C. § 405(g), meaning “such relevant evidence as a
reasonable mind might accept as adequate to support a conclusion,” Biestek v. Berryhill,
139 S. Ct. 1148, 1154 (2019).

      On appeal Pate argues that the ALJ’s assessment of her RFC did not properly
account for limitations in concentration, persistence, or pace because it failed to
incorporate her limited ability to stay on task. She points to two statements from
No. 20-3207                                                                           Page 4


Dr. John’s 2018 mental assessment that in her view confirm that she cannot work on a
sustained basis. Dr. John indicated, first, that Pate would be off task for at least one hour
each day and that she would miss at least four days per month and, second, that Pate
could only partially maintain attention and concentration.

       But the ALJ permissibly discounted Dr. John’s statements. As for the first
statement, the ALJ appropriately explained that he gave it little weight because it was
unsupported and inconsistent with Dr. John’s clinical findings and the findings of other
psychologists. The ALJ did not address the second statement regarding Pate’s limited
attention and concentration, but an ALJ need not mention every piece of evidence,
particularly when, as here, the statement was conclusory, unsupported, and
contradicted by Dr. John’s clinical findings about her well-sustained attention and
concentration. Denton v. Astrue, 596 F.3d 419, 425 (7th Cir. 2010) (per curiam). And
because Pate has not identified any other evidence of an inability to work continuously,
the ALJ was right not to include this additional limitation in the RFC. See Jozefyk v.
Berryhill, 923 F.3d 492, 498 (7th Cir. 2019) (per curiam).

       Pate also relies on Crump v. Saul, 932 F.3d 567, 570 (7th Cir. 2019), in which we
stated that a limitation to “simple and repetitive tasks”—as the ALJ introduced here—
“says nothing about whether the individual can [perform those tasks] on a sustained
basis.” In Crump we vacated the denial of benefits because the ALJ’s RFC assessment
ignored evidence of the claimant’s limitations in working at a sustained pace. Here,
however, Pate did not identify evidence that suggested an inability to perform simple
tasks on a sustained basis. Indeed, only Dr. John—whose opinion the ALJ permissibly
rejected—opined that she could not do so.

                                                                                AFFIRMED